Citation Nr: 0710719	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-04 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
upper extremity C6 nerve root radiculopathy with associated 
motor weakness, to include as secondary to service-connected 
thoracic scoliosis.

2.  Entitlement to service connection for major depressive 
disorder, to include as secondary to service-connected 
thoracic scoliosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to July 
1982 and from November 1982 to June 1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

In February 2004, the veteran requested a hearing before a 
regional office hearing officer.  He withdrew this request in 
March 2004.


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act has been satisfied 
with respect to the issues on appeal.

2.  In March 1999, the RO denied service connection for right 
upper extremity C6 nerve root radiculopathy with associated 
motor weakness.  The veteran was notified of this decision by 
a letter dated April 28, 1999, and did not appeal.  

3.  Evidence received since the March 1999 denial was either 
previously submitted, does not relate to an unestablished 
fact necessary to substantiate the claim, or raises no 
reasonable possibility of substantiating the claim.

4.  Major depressive disorder did not have its onset during 
active service and was not caused or aggravated by a service-
connected disability.





CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for right upper extremity C6 nerve root 
radiculopathy with associated motor weakness is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 
20.1103 (2006).

2.  Major depressive disorder was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of any service-connected disability.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of a letter sent to the appellant in 
April 2003.  This letter advised the appellant of the 
information necessary to substantiate his claims, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This letter also implicitly told the 
claimant to provide any relevant evidence in his possession.  
See 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The letter informed 
the appellant of the evidence and information required to 
reopen such a claim and defined what qualifies as "new" and 
"material" evidence.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Additional correspondence notified the veteran that 
his claim had initially been denied because the evidence did 
not establish that the veteran's disability was related to 
his period of service.

The April 2003 letter also informed the appellant that the 
effective date for payment purposes would be determined based 
on when VA received the claim and when the evidence that 
establishes the basis for the disability rating was 
submitted.  Since service connection is being denied, no 
effective date will be assigned, so there is no possibility 
of any prejudice to the appellant if the notification is 
lacking a sufficiently specific description of matters 
involving the assignment of an effective date.  In addition, 
because the claim is being denied, the Board finds that the 
appellant was not prejudiced by inadequate notice of how to 
establish a disability rating.

As for the duty to assist, VA ordinarily has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim, as well as to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With 
respect to the issue on appeal, however, involving the matter 
of whether a previously denied claim may be reopened, VA's 
duty to assist the appellant in the development of a claim is 
not triggered unless and until a claim is reopened.  See 38 
U.S.C.A. § 5103A.  In any event, the claims file contains all 
available evidence that is pertinent to the claim, including 
service medical records, VA medical records, and a VA 
examination report from February 1999.  While the veteran has 
not been afforded a VA examination with respect to his claim 
for major depressive disorder, the record as it stands 
includes sufficient competent evidence to allow the Board to 
decide the case.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Therefore, the 
Board finds the duty to assist has been satisfied.

New and Material Evidence

In March 1999, the RO denied entitlement to service 
connection for right upper extremity C6 nerve root 
radiculopathy with associated motor weakness, to include as 
secondary to service-connected thoracic scoliosis; the 
veteran was informed of his appellate rights by letter in 
April 1999.  The veteran did not appeal this decision.  
Therefore, this decision is final.  38 U.S.C.A. § 7105(a); 38 
C.F.R. §§ 20.302, 20.1103.  The veteran sought to reopen this 
claim in April 2003.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a).  Material evidence means evidence that, 
by itself or when considered with previous evidence of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the most recent final 
denial.  Id.  The evidence is presumed credible for the 
purposes of reopening the appellant's claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

New and material evidence must also be probative of the 
merits of the claim as to each essential element that was a 
specified basis for the last final disallowance of the claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  The elements 
that must be satisfied to prevail in a service connection 
claim are (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995).

In the case at hand, direct service connection for right 
upper extremity C6 nerve root radiculopathy with associated 
motor weakness was previously denied because there was no 
competent evidence of an in-service disease or injury.  
Secondary service connection was denied because there was no 
evidence of a link between the veteran's radiculopathy and 
his service-connected thoracic scoliosis.

Since the March 1999 denial, the veteran has not submitted 
evidence of an in-service disease or injury, nor has he 
submitted evidence of a link between his thoracic scoliosis 
and the disability at issue.  The evidence that he has 
submitted consists of VA medical records reflecting that has 
sought treatment for right arm numbness.  These records are 
evidence of a current disability, but they are not evidence 
that the veteran experienced symptoms of his current right 
arm radiculopathy in service.  Evidence that would tend to 
show this disability existed in service includes records of 
medical care the veteran sought for his condition while in 
service.  

Moreover, these records do not reflect that the veteran's 
disability may be related to his thoracic spine injury.  
While some of the records note that the veteran believes 
there is a connection, his statements as recorded in the 
medical records do not substitute for the opinion of a 
medical professional, as only individuals with the proper 
education, training, or expertise can competently offer 
medical diagnoses, statements, or opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Therefore, because the evidence 
that has been submitted by the veteran is not new and 
material to his claim of service connection for right upper 
extremity C6 nerve root radiculopathy with associated motor 
weakness, his request to reopen his claim must be denied.

Service Connection

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for direct service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be, 
as noted above, (1) medical evidence of a current disability; 
(2) medical evidence or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

In addition, as noted above, service connection may be 
established on a secondary basis for a disability that is 
shown to be proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran has requested service connection for major 
depressive disorder secondary to his service-connected 
thoracic scoliosis.  While the veteran has been diagnosed 
with major depressive disorder, there is no competent 
evidence of record linking this disability either to service 
or to his thoracic spine disability.  Rather, psychiatric 
treatment records indicate the veteran's depressive disorder 
may be linked to alcoholism, unemployment, homelessness, and 
relationship difficulties.  There is no evidence of record to 
suggest that the veteran's depressive disorder developed as a 
result of the pain or functional limitations caused by his 
thoracic scoliosis.  The Board notes that the only individual 
of record to assert such a relationship is the veteran 
himself.  However, as indicated above, a layperson is not 
considered qualified to diagnose a disability or to testify 
as to the cause of a current disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, because there 
is no competent evidence of record suggesting a relationship 
between the veteran's major depressive disorder and his 
service-connected thoracic scoliosis, secondary service 
connection must be denied.


Even though service connection cannot be established on a 
secondary basis, the veteran may still be eligible for direct 
service connection if it can be demonstrated that he suffered 
from depression in service and that his current depressive 
disorder is linked to his in-service disability.  In this 
case, however, service medical records do not reflect that 
the veteran was ever treated for depression while in the 
military.  Records indicate the veteran was once evaluated by 
a social work officer after he discharged a weapon and 
injured another soldier, but the treatment record reflects a 
possible personality disorder.  Depression was not suspected 
based on this interview.  Therefore, without evidence of a 
depressive disorder in service, direct service connection 
cannot be established.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for right upper extremity C6 nerve root 
radiculopathy with associated motor weakness, to include as 
secondary to service-connected thoracic scoliosis, is denied.

Entitlement to service connection for major depressive 
disorder, to include as secondary to service-connected 
thoracic scoliosis, is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


